Citation Nr: 1524028	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-06 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with adjustment disorder.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2012 and July 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran submitted a VA Form 21-22a changing his representative; however, this was received more than 90 days after the issues on appeal were certified to the Board, which occurred in November 2014.  Moreover, there has been no motion to change the representative or allegations of good cause for such a change.  See 38 C.F.R. § 20.1304(b) (2014).  Thus, the Board will not take action in regard to the VA Form 21-22a executed in April 2015 and refer the matter of a request for a change in representation to the agency of original jurisdiction. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with adjustment disorder does not produce total occupational and social impairment.   

2.  Service connection is in effect for PTSD with adjustment disorder, evaluated as 70 percent disabling; residuals of rheumatic fever with history of multiple joint arthralgia, 40 percent; and laceration to the left cheek and left upper eyelid, evaluated as noncompensable.  The combined rating for the service-connected disabilities is 80 percent.

3.  The Veteran's service-connected disabilities alone do not preclude substantially gainful employment consistent with his 11 years or more years of formal education and his occupational background selling timeshares and as a factory representative.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD with adjustment disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The appeal for an initial rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection; thus, that claim was substantiated, additional notice is not required.  Adequate notice for TDIU claim was provided in a February 2013 letter.  

The duty to assist has been met in connection with both claims.  VA has obtained service and VA treatment records; assisted the Veteran in obtaining evidence; and obtained VA medical examinations in 2012 and 2013.  The examinations are adequate as they provide all information necessary to rate the disability at issue and decide the claims.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

Increased Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD with adjustment disorder is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Following VA psychiatric examination for VA in March 2012, the examiner diagnosed alcohol dependence (identified as the primary diagnosis), PTSD, and adjustment disorder, and assigned a GAF of 69.  The examiner noted that the following symptoms applied to the Veteran's psychiatric diagnoses: anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances; suicidal ideation; and impaired impulse control. 

The examiner noted that the Veteran had multiple mental disorders diagnosed, but it was possible to differentiate what symptoms are attributable to each diagnosis.  The examiner indicated that the symptoms of the primary diagnosis of alcohol dependence included but were not limited to continued and sustained drinking.  The symptoms of PTSD included but were not limited to nightmares and flashbacks.  The symptoms of adjustment disorder included but were not limited to recurrent fighting, irritability, and outbursts of anger.  

The examiner indicated that occupational and social impairment with reduced reliability and productivity best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses.  The examiner was able to differentiate what portion of the occupational and social impairment was caused by each mental disorder diagnosed.  The examiner indicated that missing work, irritability, and fights were due to alcohol dependence; avoidance of people whom the Veteran perceived to be homosexual was due to PTSD; and irritability and outbursts of anger in work and social settings were due to adjustment disorder.  

The examiner opined that the Veteran was capable to perform work, but that he would need to be in a structured setting, and the parameters of his job would need to be made clear and he would need to be closely supervised.  He had a lengthy history of work related problems due to his irritability and outbursts of anger.  

On psychiatric for VA in March 2013, the diagnoses were alcohol dependence (identified as the primary diagnosis), PTSD, and adjustment disorder, and assigned a GAF of 69.  The Veteran reported that he spent his spare time watching television and drinking in a bar, and that he was not seeking work and wondered who would hire him at his age.  He admitted that he had not had a period of more than 6 months of sobriety in his adult life, and reported that he had lost several jobs and quit several jobs directly as a result of his drinking.  He asserted that he was unable to work as a result of his medical and mental health problems, and wondered who would hire him at his age.  

The examiner noted that the following symptoms applied to the Veteran's psychiatric diagnoses: depressed mood; anxiety; suspiciousness; chronic sleep impairment; flattened affect; difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances; inability to establish and maintain effective relationships; and suicidal ideation.  

The examiner indicated he could differentiate what symptoms are attributable to each mental disorder diagnosed.  Alcohol dependence was the Veteran's primary diagnosis, characterized by continued and sustained drinking.  Symptoms attributable to PTSD were nightmares, flashbacks, avoidance of watching media information about homosexuality, and increasing social isolation.  Adjustment disorder was characterized by recurrent fighting, irritability, outbursts of anger, sadness and intermittent depressed mood.  

The examiner indicated that occupational and social impairment with reduced reliability and productivity best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses.  The examiner was able to differentiate what portion of the occupational and social impairment was caused by each mental disorder diagnosed.  Previous history of missing work, irritability and recurrent fighting were caused by alcohol dependence.  Outbursts of anger when he sees someone he thinks might be homosexual and quickness to become irritable in public setting at all times was related to PTSD.  Adjustment disorder resulted in irritability, outbursts of anger, recurrent sadness and occasional depressed mood.  

The examiner noted that the Veteran asserted that he was completely unable to work as a result of his medical and health problems, but it was the examiner's opinion that the Veteran would be able to perform work from a mental health point of view under certain circumstances.  The largest impediment for him working on a regular basis was the result of his continued drinking.  He would be able to perform simple and repetitive work from a cognitive point of view in terms of his symptoms of PTSD.  He would be capable to understand and follow simple directions.  He would not be able to provide a leadership role due to his social isolation, continued drinking, irritability, outbursts of anger, intermittent depressive feelings, intermittent anxiety, and quickness to become angry.   

Based on the evidence, the Board concludes that a schedular disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD with adjustment disorder.  For a 100 percent rating to be assigned, his PTSD with adjustment disorder would have to produce or nearly approximate total occupational and social impairment, and this is not shown.  He did not have symptoms exemplary of total occupational and social impairment on VA examination in 2012 or 2013.  On both occasions, the examiner indicated that occupational and social impairment with reduced reliability and productivity best summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses.  The examiner also differentiated what portion of occupational and social impairment was caused by each mental disorder diagnosed.  The primary mental disorder diagnosed was alcohol dependence and the examiner indicated in 2013 that diagnosis was the largest impediment to the Veteran working on a regular basis.  Alcohol dependence is not service connected; however, even without differentiating between symptoms, the resulting impairment for all mental disorders does not more closely approximate total social and occupational impairment.  The examiner opined that the Veteran would be able to work under certain circumstances, including in an occupation performing simple and repetitive work.  The assignment of a GAF score of 69 on both examinations is indicative of some mild symptoms or some impairment in social or occupational functioning; they do not support a finding of total impairment.  In light of the evidence, a schedular rating in excess of 70 percent is not warranted for the Veteran's PTSD with adjustment disorder at any time during the appeal.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD with adjustment disorder.  It is manifested by some, but not total, occupational and social impairment.  The rating criteria contemplate the impairment shown; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU

As for the claim for TDIU, total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's service-connected disabilities are PTSD with adjustment disorder, evaluated as 70 percent disabling; residuals of rheumatic fever with history of multiple joint arthralgia, 40 percent; and laceration to the left cheek and left upper eyelid, noncompensable.  The Veteran's combined evaluation is 80 percent.  The schedular criteria for TDIU are met.  The remaining question is whether the Veteran is unemployable.  

In a June 2012 VA Form 21-8940, the Veteran indicated that he had 11 years of formal education; and work experience selling timeshares, with the most recent full time employment being in 2000.  He further indicated that he had not left his last job because of his disability, and had not tried to obtain employment since 2000.  

This information provided by the Veteran, the VA psychiatric examinations detailed above and reports of March 2013 VA examinations of the Veteran's cheek scar and rheumatic fever residuals are all being considered in connection with the claim for TDIU.  At the time of the rheumatic fever residuals examination, the Veteran reported that the current symptoms were joint pain.  The examiner reported that the disease had long been inactive and that the Veteran did not have symptoms attributable to it.  The examiner indicated that at this time, the Veteran's condition is asymptomatic and that it does not produce any functional impairment that would render him unable to secure or maintain sedentary employment.  At the time of the scar examination, the Veteran reported that the laceration of his face years ago was not a concern for him now, and the examiner indicated that it produced no functional impairment that would render him unable to secure or maintain sedentary employment.     

Based on a review of the record, the Board finds that the preponderance of the evidence is against finding that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment or perform the tasks of a substantially gainful occupation.  The Board finds highly probative and persuasive the opinions of the March 2012 and 2013 VA examiners that the Veteran's service-connected psychiatric disability does not make him unable to obtain and maintain gainful employment and that there is no functional impairment related to his service-connected residuals of rheumatic fever or cheek scar.  The VA examiners offered their respective opinions after having had an opportunity to review the Veteran's complete medical record and conduct appropriate examinations of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In deciding the claims, the Board has also considered the Veteran's lay statements that his psychiatric disability is worse than currently evaluated and that he is unemployable as a result of his service-connected disabilities alone.  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his psychiatric disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the his service-connected disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

As for his assertions that he is unemployable, the Veteran himself reported on his application for TDIU that he had not left his last job because of his disability.  Again, he is competent to report that he has difficulties working, however, the Board finds that opinions of the VA examiners more probative as to the effect of his service-connected disabilities on his ability to work.  The psychiatric examiner specifically identified that portion of the Veteran's occupational impairment that was the result of his service-connected PTSD and adjustment disorder, as opposed to nonservice-connected alcohol dependence, and found he would be able to perform some work.  The most recent examination found no functional impairment related to the Veteran's other service-connected disabilities (residuals of rheumatic fever and cheek scar).  The ultimate question of whether the Veteran is capable of substantially gainful employment is an adjudicatory determination, not a medical one.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Board finds that the evidence does not show total unemployability consistent with the Veteran's 11 or more years of formal education (he reported one year of college during the 2013 VA psychiatric examination) and work experience selling timeshares and as a factory representative (the latter reported at the time of the 2013 VA psychiatric examination).  The evidence points to the conclusion that the Veteran's service-connected disabilities do not render him unemployable at this time and have not done so for any portion of the rating period.  


ORDER

A disability rating in excess of 70 percent for PTSD with adjustment disorder is not warranted.  

A TDIU is not warranted.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


